Citation Nr: 0428352	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-08 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for low back strain with right L4-S1 radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from March to 
October 1976, and from March 1979 to March 1983.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which granted entitlement to 
service connection for low back strain and assigned a 10 
percent evaluation effective June 7, 2000.  The veteran 
timely appealed the rating assigned for his low back strain.  
A May 2002 rating decision assigned a 40 percent evaluation 
for low back strain with right L4-S1 radiculopathy 
(hereinafter low back disability), effective June 7, 2000.  
The veteran continued his appeal.


FINDING OF FACT

The veteran does not have more than severe intervertebral 
disc syndrome.  He does not have pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief; he does not have unfavorable 
ankylosis of the entire thoracolumbar spine; and he does not 
have incapacitating episodes having a duration of at least 
six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In July 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish an increased rating.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided VA orthopedic examinations, including the 
most recent examination in February 2004.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Based on the above procedural history, the Board finds that 
the veteran's claim for an initial rating in excess of 40 
percent for service-connected low back disability is an 
original claim that was placed in appellate status by a 
notice of disagreement expressing disagreement with the 
initial rating award dated in May 2001.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (the Court) discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.



Factual Background

The veteran complained on VA orthopedic examination in March 
2001 of daily low back pain with occasional radiculopathy 
into the right leg.  He said that he had not missed any work 
due to his back pain.  He was taking pain medication, which 
helped but did not relieve the pain entirely.  Physical 
examination revealed mild tenderness of the lumbar 
paraspinous musculature, greater on the right.  There was no 
loss of strength or sensation in the lower extremities, and 
reflexes at the patella and Achilles tendons were 2+ 
bilaterally.  Forward flexion of the back was 100 degrees, 
extension was 20 degrees, lateral bending was 30 degrees to 
each side, and rotation was 60 degrees bilaterally.  The 
impression was low back strain that had developed into 
chronic low back pain.  

The veteran testified at a personal hearing at the RO in 
March 2002 that he had daily low back pain with radiculopathy 
and periodic muscle spasms; that he had taken off some days 
from work, but not that many days, due to his back pain; and 
that his back pain prevented him from doing certain 
activities, such as sports.

VA orthopedic examination was conducted in April 2002.  The 
veteran said that he worked in a warehouse as a forklift 
operator.  He was having more difficulty with back pain, 
particularly when he had to walk for a long period of time.  
He noted that, as his back began to hurt more, he would get 
radiation of the pain into his right lower extremity.  His 
symptoms improved when he sat down.  Physical examination 
revealed mild (4+/5) proximal weakness of the lower 
extremities.  Tone was noted to be on the low side.  Reflexes 
were 1+ at the patella, with a 1+ ankle jerk on the right and 
absent ankle jerk on the left.  There was intact temperature 
and light touch sensation in both lower extremities.  The 
veteran had a normal gait.  It was noted that recent magnetic 
resonance imaging (MRI) of the lumbar spine showed fairly 
severe stenosis, particularly at the L4-L5 level with 
multiple areas of neural foraminal narrowing.  The examiner's 
impression was fairly significant lumbar disease with 
evidence of radiculopathy.  

On separate orthopedic evaluation of the back in April 2002, 
it was reported that the veteran was able to work in a 
warehouse.  He was taking Motrin and a muscle relaxer.  He 
had not been to see a neurosurgeon or orthopedic surgeon.  
Physical examination showed tenderness in the midline of the 
lower lumbar spine and in the right paraspinous area.  
Forward flexion was 70 degrees, backward extension was 15 
degrees, and lateral bending was 25 degrees in either 
direction.  He was able to heel and toe walk without 
difficulty, and reflexes were 1+ and symmetric at both the 
ankle and knee.  It was noted that strength testing was not 
performed because the veteran had give-way weakness in all 
muscle groups tested.  The assessment was chronic back pain 
with some right lower extremity radiculopathy.  It was noted 
that his reflexes and sensation were normal.

The impressions on nerve and muscle testing in May 2002 were 
evidence of left peroneal nerve palsy at or around the 
fibular head, chronic right L4-S1 radiculopathy, and 
conduction block in the left tibial nerve.  It was noted that 
there was no evidence of a generalized peripheral neuropathy 
or plexopathy.  

Also on file are VA treatment records dated from May 2003 to 
March 2004.  Treatment records for May 2003 describe the 
veteran's back pain as stable.  It was noted in the May 2003 
records that a March 2001 MRI showed lumbar spondylosis with 
severe central stenosis at L4-L5 and neuroforaminal at L4-S1 
and that the veteran's back pain was well controlled with 
medication.  The veteran was seen in October 2003 with 
complaints of chronic headaches and cervical spine pain; he 
said that he was unable to perform his job as a forklift 
operator.  
On VA orthopedic examination in February 2004, the veteran 
said that he had been on 26 weeks of leave from work due to 
neck and low back problems.  He complained of right leg pain 
and numbness related to his back disability.  He noted that 
he had been hospitalized in May 2003 for suspected 
meningitis, which turned out to be more of a cervical type of 
strain.  He said that he had not had any incapacitating 
episodes but was unable to perform his normal work duties.  
On physical examination, the veteran walked quickly and 
briskly without leaning or stooping.  Forward flexion was to 
70 degrees, backward extension was to 20 degrees, rotation 
was to 50 degrees on each side, and lateral bending was to 30 
degrees without difficulty.  There was no evidence of 
radiculopathy.  Strength and sensation in the lower 
extremities were normal.  There was mild pain to palpation in 
the paraspinous muscles bilaterally.  X-rays of the lumbar 
spine showed degenerative changes with some anterior 
osteophytes at the L3-L4 disc space.  

The examiner concluded in February 2004 that the veteran's 
neck and back complaints were muscle-related.  The examiner 
noted that he was unable to elicit any diskogenic or 
radicular type of symptoms.  There was limited range of neck 
motion that inhibited the veteran somewhat from effectively 
driving a forklift.  The examiner also noted that neither the 
neck nor back condition caused additional fatigue, weakness, 
or any problem with endurance, except for the pain issues.  
The examiner felt that the veteran could be gainfully 
employed with some modified work restrictions that restricted 
rotation of the knee and forward flexion of the neck; 
otherwise, he could go about his daily employment since the 
rest of his examination was essentially normal.

Specific Schedular Criteria

The veteran's low back disability was granted a 40 percent 
disability rating under Diagnostic Code 5293, effective June 
2000.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002. Id.  Effective 
September 26, 2003, VA revised the criteria for diagnosing 
and evaluating the spine.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of both September 23, 2002 and September 
26, 2003 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief. 

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5243.  Specifically, a 60 percent evaluation may be assigned 
when there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months; and a 40 percent 
evaluation is assigned when the incapacitating symptom 
episodes last at least four weeks, but less than six weeks.  
This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2004).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; and a 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2003).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2003).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2003).  

Prior to the 2003 revision, rating based on limitation of 
motion of the lumbar spine was available under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5292.  However, a 40 percent 
evaluation was the maximum schedular evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion and a higher rating requires ankylosis, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

Analysis

It is contended that an initial evaluation in excess of 40 
percent is warranted for service-connected low back 
disability.  

Although the veteran is considered to have fairly significant 
lumbar disability, as evidenced by his 40 percent evaluation, 
which is the maximum rating assigned for lumbosacral strain 
and for loss of motion of the lumbar spine under the rating 
criteria in effect prior to September 26, 2003, the medical 
evidence of record does not show that an initial evaluation 
in excess of 40 percent is warranted at any time during the 
appeal period.  

The evidence on file prior to September 23, 2002 does not 
show more than severe intervertebral disc syndrome.  In fact, 
there was no loss of strength or sensation in the lower 
extremities, and reflexes at the patella and Achilles tendons 
were 2+ bilaterally, on examination in March 2001.  Although 
absent ankle jerk was reported in the left lower extremity on 
VA evaluation in April 2002, the veteran had a normal gait.  
Moreover, reflexes were 1+ and symmetric at both the ankle 
and knee on a separate orthopedic evaluation in April 2002.  
Additionally, there was no finding of muscle spasm on 
examination in March 2001 or on either examination in April 
2002.  In other words, there was no evidence prior to 
September 23, 2002 of pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.

A higher evaluation is also not warranted based on the rating 
criteria for intervertebral disc syndrome effective September 
23, 2002, under Diagnostic Code 5243, because there is no 
evidence of incapacitating episodes, meaning acute signs and 
symptoms that require bed rest prescribed by a physician and 
treatment by a physician, having a duration of more than four 
weeks during the previous year.  In fact, the veteran noted 
on examination in March 2001 that he had not missed any work.  
He testified in March 2002 that he had missed some days of 
work but not that many days.  The veteran indicated on VA 
examinations in April 2002 that he was working in a 
warehouse; he did not note that he had missed many days from 
work due to his low back disability or that he was receiving 
treatment from a physician for his low back.  Although the 
veteran said on VA examination in February 2004 that he had 
been on 26 weeks of leave from work due to neck and low back 
problems, the Board notes that his complaints in October 
2003, which is when he said that he was unable to perform his 
job as a forklift operator, were of chronic headaches and 
neck pain.  Additionally, the veteran indicated in February 
2004 that he had not had any incapacitating episodes of back 
disability, even though he was unable to perform his normal 
employment.  

Moreover, an increased evaluation is not warranted under the 
schedular criteria effective September 26, 2003, which 
provides a 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine, as motion of the veteran's 
thoracolumbar spine on VA examination in February 2004, which 
included forward flexion of approximately 70 degrees, is 
actually better than that required for a 20 percent 
evaluation under the criteria effective September 26, 2003.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2003).

The Board also concludes that a higher rating cannot be 
assigned for the veteran's service-connected low back 
disability, based primarily on evidence beginning on or after 
September 23, 2002, by combining under 38 C.F.R. § 4.25 
(2003) separate evaluations of the disability's chronic 
orthopedic and neurological manifestations as the veteran's 
back pain was considered well-controlled on medication in May 
2003.  Additionally, the VA examination in February 2004 did 
not show any significant loss of back motion, did not report 
any muscle spasms, and did not find any loss of motor 
strength or loss of sensation in the lower extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

Moreover, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture (Diagnostic 
Code 5285) or ankylosis (Diagnostic Code 5289), which are the 
only codes that provide an evaluation higher than 40 percent 
for low back disability, the Board finds that another rating 
code was not more appropriate prior to the schedular rating 
change on September 26, 2003.  See 38 C.F.R. § 4.71a (2002); 
see also 38 C.F.R. § 4.71a (2003).

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology that would fulfill the 
requirements for an evaluation in excess of 40 percent under 
any applicable rating criteria involving the veteran's 
service-connected low back disability, the Board concludes 
that staged ratings are not warranted for the veteran's 
service-connected low back disability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2003).  The Board finds that, while the 
veteran's service-connected low back disability clearly 
causes some functional impairment, as evidenced by the 40 
percent evaluation assigned to it, there is no evidence 
demonstrating that the service-connected low back disability 
markedly interferences with employment.  In fact, he was able 
to work until 2003; he complained in October 2003 that he 
could no longer work because of headaches and cervical spine 
disability, rather than due to low back disability; and the 
findings on VA examination in February 2004 do not show any 
muscle spasm, loss of strength or sensation, or significant 
loss of motion.  Further, there is no evidence that the 
veteran has been hospitalized due to his low back disability.  
Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for low back disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



